Citation Nr: 0840361	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to an 
herbicide agent.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for COPD, claimed as breathing problems, and PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

COPD is not etiologically related to active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for COPD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO can cure any 
notice deficiency with respect to the veteran's PTSD claim on 
remand.  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service treatment records, service personnel 
records, VA treatment records, VA examinations, and various 
lay statements have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that an August 2004 VA respiratory 
examination did not contain an opinion with respect to 
etiology of the veteran's COPD.  In this case, the Board 
finds that a remand for a medical opinion is not necessary.  
As the Board will discuss below, medical evidence of record 
does not indicate that there may be a nexus between the 
veteran's current disability and service, and there is no 
credible evidence of continuity of symptomatology.  See Id.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The record is complete and the 
case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he has current breathing problems 
related to exposure to Agent Orange in Vietnam.  A veteran, 
who had active service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
(liver) cancers; bone and joint cancer; skin cancers; urinary 
bladder cancer; renal cancer; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers).  Update 2004 
also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" category: 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include respiratory disorders, did not exist.  The Secretary 
also reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

The veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  As the veteran's claimed disability 
is not included in the above-indicated diseases associated 
with exposure to an herbicide agent, however, presumptive 
service connection is not warranted.  Even though presumptive 
service connection is not warranted, the veteran is not 
precluded from establishing service connection for a 
diagnosed disability with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to a respiratory 
disorder, to include COPD.  In a June 1966 report of medical 
history, the veteran indicated a history of shortness of 
breath; however, there were no contemporaneous complaints or 
diagnoses related to shortness of breath shown on a June 1966 
induction examination.  Clinical treatment reports and a May 
1968 separation examination do not reflect any problems 
related to breathing.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  Although the 
veteran reported a history of shortness of breath, there was 
no objective evidence of a respiratory disorder or any 
related complaints at the time of a June 1966 induction 
examination.  As such, the Board finds that the presumption 
of soundness applies in this case.

VA treatment records dated from April 2003 to February 2004 
do not reflect treatment for a respiratory disorder.  

The veteran was afforded a VA examination in August 2004.  
The veteran reported exposure to an herbicide agent in 
service and was concerned that he may have a breathing 
problem due to that exposure.  The VA examiner noted that the 
veteran had been a smoker for several years.  He cut down on 
his smoking to half a pack of cigarettes daily 10 years 
prior.  Before that, he smoked one pack of cigarettes daily 
for 30 years.  The veteran reported dyspnea on walking 30 to 
40 yards at a normal pace.  He reported that he had been told 
by his family physician that his breathing problems were due 
to pulmonary emphysema.  The examiner stated that the veteran 
had a chest x-ray in March 2004 which showed COPD.  He had 
pulmonary function tests in March 2004 which showed a mild 
obstructive pattern.  The veteran was treated with a long-
acting bronchodilator.  A physical examination was completed 
and the veteran was diagnosed with COPD.  The VA examiner did 
not provide an opinion with respect to etiology.  

Medical evidence of record establishes a current diagnosis of 
COPD; however COPD is not shown to have been incurred in 
service.  Service treatment records do not reflect a 
respiratory disorder in service.  The earliest medical 
evidence of COPD was in 2004, 36 years after the veteran's 
separation from service.  The veteran's history shows that he 
was diagnosed with COPD by chest x-ray in March 2004.  He had 
a 40-year smoking history.  There is no medical evidence of 
record which relates the veteran's current diagnosis of COPD 
to service or to Agent Orange exposure in service.  In light 
of the foregoing, the Board finds that service connection for 
COPD is not warranted.  

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  The 
veteran has submitted several lay statements in which he 
contends that COPD is related to his exposure to Agent 
Orange.  The veteran can attest to factual matters of which 
he has first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In the present case, the Secretary of 
Veterans Affairs has determined, based the NAS Update 2004, 
that a positive association between exposure to herbicides 
and respiratory disorders does not exist.  See 72 Fed. Reg. 
32,395 (June 12, 2007).  The veteran has not submitted 
competent medical evidence which relates his diagnosed COPD 
to in-service exposure to Agent Orange.  The Board 
acknowledges the veteran's belief that his COPD is related to 
Agent Orange exposure in service; however, where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue. 
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

COPD is not shown by competent medical evidence to be related 
to service or to in-service exposure to Agent Orange.  
Therefore, the Board finds that the preponderance of the 
evidence is against finding that the veteran has COPD 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for COPD is denied.




REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s). See 38 C.F.R. § 3.304(f) (2007).

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, provided that the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  

The veteran's Form DD 214 and personnel records show that he 
served as a field artillery crewman and cannoneer with the A 
Battery, 5th Howitzer Battalion, 27th Artillery while 
stationed in Vietnam.  Personnel records show that the 
veteran participated in the Vietnam Counter Offensive Phase 
II.  The Board notes that presence in a combat zone, without 
more, is insufficient to establish that the veteran engaged 
in combat with the enemy.  See VAOPGCPREC 12-99; Zarycki v. 
Brown, 6 Vet. App. at 91 (mere presence in a combat zone is 
not sufficient to establish combat service).  The veteran's 
DD 214 does not reflect the receipt of medals normally 
associated with participation in combat.  

The veteran identified various combat-related stressors.  
During an August 2004 VA examination, the veteran reported 
that on February 22, 1967, he was with the 105th Mobile 
Artillery Unit near the town of Tuhi Wah.  The veteran 
reported that the Vietcong killed the police chief and 
beheaded his wife; he reported seeing the woman's head on the 
hood of a Jeep.  In September 21, 1967, the veteran was near 
the town of Song Cau, providing fire support for South Korean 
allies.  He remembered witnessing South Koreans torture of 
prisoners.  The veteran witnessed a man named Captain Kelly, 
involved in the artillery unit, setting homes of local people 
on fire.  He recounted witnessing a prisoner thrown out of a 
helicopter and seeing a Vietcong prisoner who had lost his 
legs.  

The August 2004 VA examiner diagnosed the veteran with PTSD, 
indicating that the veteran had met the DSM-IV stressor 
criteria.  The examiner noted that the veteran's claimed 
combat stressors had not been verified.  He also noted that 
prior to active service, the only traumatic event for the 
veteran was a car accident which occurred immediately after 
he was drafted.  

It does not appear that the RO attempted to verify any 
identified stressors.  In light of evidence suggestive of the 
veteran's participation in combat and the medical evidence 
reflecting a diagnosis of PTSD related to the veteran's 
reported stressors, the Board finds that additional 
development of the record is necessary to verify the 
veteran's stressors.  The RO should attempt to verify the 
veteran's identified stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The Board notes 
that not all of the veteran's identified stressful events are 
subject to the type of verification given in unit histories.  
The veteran should be afforded an opportunity to provide 
additional information about his identified stressors.  At 
this point, only one reported event is capable of 
verification.  The RO should attempt to verify where A 
Battery, 5th Howitzer Battalion, 27th Artillery was stationed 
in February 1967 and whether that area came under attack; 
specifically whether it was near Tuhi Wah and whether there 
was any unit history of an attack on the village.  

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO should contact the veteran 
and afford him the opportunity to 
provide more specific information about 
the stressful events he claims caused 
his PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were also involved in the 
claimed events.  

3.  Following the receipt of any 
additional information from the 
veteran, the RO should forward any 
stressor information that is felt to be 
capable of verification to U.S. Army 
and Joint Services Records Research 
Center (JSRRC), at 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, so that it 
can provide information based on a 
review of unit or other records that 
might corroborate the claimed stressor.

The RO should request that the JSRRC 
verify, if possible, where the A 
Battery, 5th Howitzer Battalion, 27th 
Artillery was stationed on February 22, 
1967 and whether that area came under 
attack; specifically whether it was 
near Tuhi Wah and whether there is any 
unit history of an attack on the 
village.  

If referral to JSRRC or other pertinent 
sources is to no avail, the RO should 
advise the veteran to submit alternate 
forms of evidence to support his claim 
of service connection for PTSD.  All 
attempts to obtain the records should 
be documented in the claims file.

4.  The RO should review the evidence and 
determine if further development is 
warranted. In addition, if the RO finds 
that the veteran has a verified stressor 
and that an additional VA examination is 
necessary to determine whether he has 
PTSD as a result of the verified stressor 
only, the veteran should be scheduled for 
such examination.  The RO should take any 
additional development as deemed 
necessary

5.  The RO should then review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
STEVE L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


